Citation Nr: 1638960	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  16-45 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a low back disability.

2.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or on housebound status.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

[An issue seeking a rating in excess of 10 percent for residuals of a left hand metacarpal fracture is the subject of a separate decision.]


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1977 to September 1980, and from July 1981 to July 1985.  This appeal is before the Board of Veterans' Appeals (Board) from December 2010, and October 2013 rating decisions by the San Juan, Puerto Rico RO that, respectively, denied a rating in excess of 20 percent for a low back disability, and denied SMC and a TDIU rating.  

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if action on his part is required.


REMAND

Thoracolumbar Spine  

A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  The Veteran's last VA examination to assess his low back disability was in December 2010.  His lay statements received since then and private medical records suggest there has been worsening of the disability in the interim.   Accordingly, a contemporaneous examination to assess the disability is necessary.

Furthermore, all outstanding records of evaluations or treatment the Veteran has received for the low back disability during the evaluation period are pertinent evidence that must be secured..



SMC and TDIU 

Where a veteran has submitted a timely notice of disagreement (NOD) with an adverse AOJ decision and the AOJ has not subsequently issued a statement of the case (SOC) addressing the issue, the Board is required to remand the issue(s) to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

An October 2013 rating decision denied the Veteran SMC and TDIU. In January 2014, the Veteran timely filed a NOD with those denials.  To date, the AOJ has not issued a SOC addressing SMC and a TDIU; therefore, those issues must be remanded for issuance of a SOC.  See 38 C.F.R. § 19.9(c) (2015), codifying Manlincon, 12 Vet. App. 238.

[The Board notes that these issues are inextricably intertwined with the increased rating issues on appeal, and further consideration of these issues should be deferred pending resolution of the increased rating claims.]

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify the providers of all evaluations and treatment he has received for his back (records of which have not been associated with his record), and to provide any authorizations necessary for VA to secure complete clinical records from any private providers.  The AOJ should secure for the record complete clinical records of such evaluations and treatment from all providers identified, specifically including updated (to the present) records of all evaluations and treatment for the back he has received from V.A.  He should be if a private provider does not respond to a VA request for records, and advised that ultimately it is his responsibility to ensure that private treatment records are received.

2.  After the development sought above is completed, the AOJ should arrange for an orthopedic examination of the Veteran to assess the current severity of his service-connected low back disability.  The Veteran's record must be reviewed by the examiner in conjunction with the examination.  The examiner should elicit from the Veteran a description of the impairment he has due to the back disability.  All symptoms noted (and their impact on function) should be described in detail.  Studies conducted should include active and passive ranges of motion (range of motion testing should include both weight-bearing, and non-weight-bearing).  The examiner should note any weakened movement, excess fatigability, or incoordination found.  The examiner should offer an opinion regarding the impact the disability has on occupational functioning.

The examiner must specifically note whether the spine is ankylosed (and if so the position of ankylosis), and whether there are any separately ratable neurological manifestations (and if so, their nature, frequency, and severity).  If ankylosis is not found, the examiner should reconcile that finding with the report of a November 2009 VA spine examination noted ankylosis of part of the thoracolumbar spine (i.e., the examiner indicate whether the Veteran then had an ankylosed spine, which resolved, or whether the notation of ankylosis then was incorrect.

The VA examiner should also indicate whether the Veteran's low back disability now encompasses intervertebral disc syndrome, and if so indicate whether such has required periods of doctor prescribed bed rest (if so, their frequency and duration.

4.  The AOJ should then review the record and readjudicate the claim for an increased rating for a low back disability.  If it remains denied, the AOJ should issue an appropriate supplemental SOC, afford Veteran and his representative opportunity to respond, and return this matter to the Board.

5.  The AOJ should also review the record, arrange for any further development deemed indicated, and issue a SOC addressing the issues of entitlement to SMC and to a TDIU rating.  The Veteran and representative should be advised of the period of time available to perfect his appeal in these matters.  He should be advised that they will not be returned to the Board for appellate consideration unless he timely perfects an appeal in the matters.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


